Citation Nr: 0930130	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-28 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for status post left 
nephrectomy with residual scars currently evaluated as 60 
percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling prior to March 
22, 2005, and as 20 percent disabling from March 22, 2005.

3.  Entitlement to service connection for a hiatal hernia.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for arteriosclerotic 
heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the Veteran originally claimed 
entitlement to service connection for a back disorder in 
March 1984.  In September 1985, the RO issued a rating 
decision, which acknowledged the Veteran's claim of 
entitlement to service connection for a back condition, but 
made no determination on the claim since the Veteran failed 
to report for a scheduled VA examination.  Therefore, the 
September 1985 rating decision is not final with respect to 
her back claim and such issue has been considered on a de 
novo basis herein.  Additionally, the Board observes that the 
Veteran's March 1984 claim also alleged that service 
connection is warranted for a spot on the lungs, headaches, a 
vision disorder, and a neuropsychiatric disorder.  These 
claims were likewise not adjudicated in the September 1985 
rating decision and are referred to the RO for appropriate 
action. 

Additionally, in the Veteran's representative's July 2009 
Written Brief Presentation, he indicated that the Veteran had 
inferred a claim of entitlement to service connection for 
depression as secondary to her service-connected kidney 
disability.  As such, this issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran's status post left nephrectomy with residual 
scars symptomatology does not approach a finding of 
persistent edema and albuminuria with BUN 40 to 80 mg%; or 
creatinine 4 to 8mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion; the scars are asymptomatic.

2.  For the period prior to March 22, 2005, the Veteran's 
diastolic pressure has been consistently under 110, and her 
systolic pressure has been consistently under 200.

3.  For the period from March 22, 2005, the Veteran's 
diastolic pressure has been consistently under 120.

4.  A hiatal hernia is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.

5.  A back disorder is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, and arthritis did not manifest within one year of 
the Veteran's discharge from service.

6.  The Veteran has not at any time been diagnosed with 
arteriosclerotic heart disease.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 60 
percent for status post left nephrectomy with residual scars 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.115 Diagnostic Code 
7500 (2008).

2.  For the period prior to March 22, 2005, the criteria for 
an evaluation in excess of 10 percent for the Veteran's 
service connected hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.119, Diagnostic Code 7101 (2008).

3.  For the period from March 22, 2005, the criteria for an 
evaluation in excess of 20 percent for the Veteran's service 
connected hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.119, Diagnostic Code 7101 (2008).

4.  A hiatal hernia was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 
1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).

5.  A back disorder was not incurred in or aggravated by the 
Veteran's active duty military service and may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  Arteriosclerotic heart disease was not incurred in or 
aggravated by the Veteran's active duty military service and 
may not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  The notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In the instant case, the duty to notify was satisfied by way 
of letters sent to the Veteran in June 2004, September 2004, 
January 2005, and January 2009.  These documents collectively 
informed the Veteran of what evidence was needed to establish 
the benefit sought, what evidence VA would or had already 
obtained, and what evidence the Veteran should provide.  
Additionally, pertinent to her increased rating claims, the 
January 2009 letter complied with the requirements 
articulated in Vazquez-Flores, supra, to include providing 
her with the Diagnostic Codes under which her kidney and 
hypertension disabilities are evaluated and informed the 
Veteran of the information and evidence necessary to 
establish an effective date, in accordance with 
Dingess/Hartman, supra.  While the January 2009 letter was 
sent after the initial adjudications of these claims, the 
Veteran's claims were readjudicated in the March 2009 
supplemental statement of the case such that the timing 
defect has been cured.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a timing defect may be 
cured by the issuance of fully compliant notification 
followed by a readjudication of the claim).

The Board notes that the Veteran was not provided with notice 
of the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra, as relevant to her service connection 
claims.  However, as the Board herein denies such claims, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Therefore, 
there is no prejudice to the Veteran in the Board proceeding 
with an adjudication of her claims.

The VA has also done everything reasonably possible to assist 
the Veteran with respect to her claims for benefits that are 
being finally decided in this appeal.  The Veteran's service 
treatment records, private treatment records, and VA medical 
records have been obtained.  Additionally, the Veteran was 
provided with VA examinations in July 2004 and March 2005 in 
order to evaluate her service-connected kidney and 
hypertension disabilities.  The Board notes that the Veteran 
was most recently scheduled for VA examinations in February 
2009, but she did not report for them.  She indicated that 
she did not have transportation to the facility.  In a March 
2009 Statement of Representative in Appeals Case, her 
representative stated that, while the Veteran was unable to 
attend her scheduled VA examinations, the VA medical records 
contained in the claims file supports her claims for increase 
and other related issues before the Board.  As such, the 
Veteran's representative stated that the service organization 
found it to be unreasonable that the AOJ suggested another 
examination when copious amounts of medical records were 
available to make an informed decision.  The Board agrees 
with the Veteran's representative that there is sufficient 
medical evidence of record, to include VA examinations 
conducted in July 2004 and March 2005 and VA treatment 
records dated through March 2009, in order to adjudicate the 
Veteran's claims for increased ratings.  Therefore, the Board 
finds that a remand for further examination is not necessary. 

The Board notes that the Veteran has not been provided with a 
VA examination in order to determine whether her claimed 
hiatal hernia, back disorder, and arteriosclerotic heart 
disease are related to her military service.  In this regard, 
the Board notes that, in the Veteran's representative's 
Written Brief Presentation, he argued the Veteran had been 
scheduled for VA examinations for her service connection 
claims, but she submitted a statement indicating that she was 
unable to attend due to hospitalization and poor health.  In 
this regard, the Board observes that, as discussed in the 
preceding paragraph, she had been scheduled for VA 
examinations in February 2009 in order to assess the current 
severity of her service-connected kidney and hypertension 
disabilities.  There is no indication in the record that the 
Veteran has been scheduled for a VA examination in connection 
with her claims for service connection for hiatal hernia or 
heart disease.  With respect to the Veteran's claim of 
entitlement to service connection for a back disorder, the 
Board observes that she failed to report for a VA examination 
scheduled in connection with her March 1984 claim.  In 
September 1985, she indicated that she failed to report due 
to poor health and hospitalization.  In November 1985, VA 
sent a letter to the Veteran's then-current address of record 
indicating that she was scheduled for VA examinations later 
that month.  Such letter was returned as undeliverable.   No 
communication was received from the Veteran for almost three 
years thereafter.  It is well established that it is the 
Veteran's responsibility to keep VA advised of her 
whereabouts in order to facilitate the conducting of medical 
inquiry with regard to her claim.  If she did not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth" to find her.  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  As such, the Veteran failed to report, 
without good cause, for her scheduled VA examination. 

Moreover, the Board finds that, with respect to all of the 
Veteran's service connection claims, VA examinations are not 
necessary in order to adjudicate such claims.  Specifically, 
as will be discussed below, the Veteran's service treatment 
records are negative for complaints, treatment, or diagnoses 
of hiatal hernia, a back disorder (separate from the back 
pain she experienced as a result of her kidney disorder), and 
heart disease and such disorders were not diagnosed until 
many years after the Veteran's service discharge.  In fact, 
in the case of the Veteran's claimed heart disease, such has 
never been diagnosed.  Moreover, the medical evidence, as 
well as the Veteran's lay statements, fail to demonstrate 
continuity of symptomatology relevant to any of these claimed 
disorders.  As such, the Board finds that there is no 
indication that hiatal hernia, a back disorder, and heart 
disease, or persistent or recurrent symptoms of such 
disorders, may be associated with the Veteran's military 
service.  Thus, a remand for examination and/or opinion is 
not necessary to decide the claims.  See 38 C.F.R. § 3.159 
(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required).

Consequently, the Board finds that the duties to notify and 
assist the Veteran in the development of her have been 
satisfied in this appeal.

Increased rating claims

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.

The present appeal involves the Veteran's claims that the 
severity of her service-connected hypertension and residuals 
of a nephrectomy with right urethral calculus warrant a 
higher disability rating.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service- connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In analyzing the Veteran's claims, the 
Board has considered the possibility that different ratings 
may be warranted for different time periods; however, upon a 
review of the evidence, the Board finds that staged ratings, 
beyond those already assigned for the Veteran's hypertension, 
are not warranted.

In adjudicating an increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes her written contentions, service 
treatment records, and relevant VA and private medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claim files shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Entitlement to an increased evaluation for status post left 
nephrectomy with residual scars currently evaluated as 60 
percent disabling.

The Veteran's service-connected status post left nephrectomy 
with residual scars is currently evaluated as 60 percent 
disabling under Diagnostic Code 7500.  38 C.F.R. § 4.115b, 
Diagnostic Code 7500.

Under Diagnostic Code 7500, the removal of one kidney 
warrants a minimum evaluation of 30 percent, but an 
evaluation in excess of 30 percent is based on renal 
dysfunction if nephritis, infection, or pathology is 
demonstrated in the remaining kidney.  Id.

Renal dysfunction is rated at 60 percent when there is 
constant albuminuria with some edema; or definite decrease in 
kidney function; or hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  An 80 percent rating 
requires persistent edema and albuminuria with BUN 40 to 80 
mg%; or creatinine 4 to 8mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent rating requires 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or BUN more than 80mg%; or creatinine more than 8mg%; or 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  See 38 C.F.R. § 4.115a. (2008).

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation, for the Veteran's 
service connected status post left nephrectomy with residual 
scars, have not been met.  As noted above, in order to 
warrant an increased rating, the Veteran would have to be 
found to have persistent edema and albuminuria with BUN 40 to 
80 mg%; or creatinine 4 to 8mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  Reviewing the evidence of record 
during this appeal period, the Veteran's BUN and creatinine, 
while tested many times during the course of this appeal, 
have never reached that high of a level.  During the course 
of this appeal, that the Veteran's BUN has not risen any 
higher than 15 and her creatinine has not risen any higher 
than 1.6.  Neither of these levels is sufficient to warrant a 
higher evaluation.

The Veteran received a VA examination for this disability in 
July 2004.  At that time, the Veteran was found to have a 
creatinine of 1.1 and a BUN of 12, which the examiner 
indicated with normal electrolytes suggested normal renal 
function.  The examiner estimated that the Veteran's 
glomerular filtration rate was only 56, indicating a 
moderately decreased glomerular filtration rate, which is 
normally greater than 90.  X-rays from that time showed no 
abnormalities and no evidence of right renal calculus.  
Abdominal ultrasound revealed right compensatory hypertrophy 
of the right kidney with no right renal calculus and no 
evidence of obstruction, demonstrating fullness due to 
hypertrophy.  The examiner stated that there was a sufficient 
decrease in renal function to cause decreased estimated 
glomerular filtration rated of approximately half of normal 
functioning and that the Veteran was as likely as not to have 
diminution of her renal function due to her solitary left 
kidney and hypertension.  The examiner did not find that the 
Veteran's kidney disability caused generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion

In addition, the Board observes that scarring is part and 
parcel of the Veteran's service-connected status post left 
nephrectomy with residual scars.  However, no examination or 
clinical note reveals any evidence that any scar itself is 
symptomatic, as distinguished from general urinary 
manifestations.  The Board concludes that a separate 
compensable evaluation for the service-connected surgical 
scar under the holding of the Court in Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994), is not warranted.

Therefore, as the Board finds that the criteria for a higher 
evaluation for the Veteran's service connected status post 
left nephrectomy with residual scars have not been met, the 
preponderance of the evidence of record is against a grant of 
increased rating for this claim.
Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling prior to March 
22, 2005, and as 20 percent disabling from March 22, 2005.

The Veteran's service connected hypertension is currently 
staged during this time period, as 10 percent disabling prior 
to March 22, 2005, and as 20 percent disabling from March 22, 
2005.

The Veteran's hypertension is rated under DC 7101, which 
pertains to hypertensive vascular disease (hypertension and 
isolated systolic hypertension).  Diagnostic Code 7101 
provides for a 10 percent rating where diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 
160 or more; or where an individual has a history of 
diastolic pressure that is predominantly 100 or more which 
requires continuous medication for control.  A 20 percent 
rating may be assigned with diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more.  
Diastolic pressure of 120 or more is rated as 40 percent 
disabling, and a maximum 60 percent rating is warranted for 
diastolic pressure of 130 or more.  38 C.F.R. § 4.104, DC 
7101 (2008).

For the time period prior to March 22, 2005, the Board finds 
that the Veteran is properly rated as 10 percent disabled for 
her service connected hypertension.  During this period, in 
order to warrant a higher evaluation, the Veteran would have 
to be found to have diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  
Reviewing the relevant evidence of record, a July 2004 report 
of VA examination noted blood pressure seated in the right 
arm supine was 140/100, and one minute after being supine, 
was 130/100.  The Veteran was diagnosed with worsening 
hypertension.  The rest of the Veteran's hypertension 
readings during this period are consistent, or better than, 
these findings.  Specifically, examples include 159/110 and 
138/88 in November 2004, and 126/81 on March 2005.  While the 
Veteran was once during this period found to have a diastolic 
pressure of 110, the remainder of her diastolic pressures 
during this time have been below 110, and her systolic 
pressures have never reached 200. Thus, these findings, and 
all blood pressure findings of record during this period, 
clearly indicate that the Veteran's diastolic pressure has 
been consistently under 110, and her systolic pressure has 
been consistently under 200.  As such, the Board finds that 
the preponderance of the evidence of record is against a 
higher rating for this period.

For the time period from March 22, 2005, the Board finds that 
the Veteran is properly rated as 20 percent disabled for her 
service connected hypertension.  During this period, in order 
to warrant a higher evaluation, the Veteran would have to be 
found to have diastolic pressure of 120 or more.  Reviewing 
the relevant evidence of record, the report of VA examination 
from this date noted blood pressure readings of 180/120 in 
the left arm sitting, 168/110 in the right arm sitting, and 
160/110 in the right arm supine.  The Veteran was diagnosed 
with poorly controlled hypertension.  Although the Veteran 
had one diastolic reading of 120 during this examination, the 
remainder of the Veteran's diastolic readings during this 
period were consistently below 120; examples include 118/86 
on March 23, 2005, 137/65, 112/65, and 137/87 on March 24, 
2005, 103/63 on March 25, 3005, 118/78 on April 5, 2005, 
123/67 on April 21, 2005, 139/90 on July 26, 2005, 106/67 on 
August 31, 2006, and 186/106 on December 31, 2007.  Thus, 
these findings, and all blood pressure findings of record 
during this period, clearly indicate that the Veteran's 
diastolic pressure has been consistently under 120.  As such, 
the Board finds that the preponderance of the evidence of 
record is against a higher rating for this period.

Other Criteria and Extraschedular Rating

For each disability rated in this decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2008) have been considered whether or 
not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2008).  In this regard, the Board finds that 
there has been no showing by the Veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to service connection for a hiatal hernia, a back 
disability, and arteriosclerotic heart disease (ASHD).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury. Hickson 
v. West, 12 Vet. App. 247 (1999).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as arthritis and ASHD, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
this regard, the Board has considered whether presumptive 
service connection for the Veteran's back condition, and 
reported ASHD, is warranted.  However, the record fails to 
show that the Veteran manifested such disease to a degree of 
10 percent within the one year following his service 
discharge in June 1983.  As such, presumptive service 
connection is not warranted for a back condition or ASHD.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board further finds that, when taking into account all 
relevant evidence, service connection on a direct basis is 
not warranted for a hiatal hernia.  Initially, the Board 
notes that the Veteran's service treatment records, including 
her separation examination, show no complaints of, or 
treatment for, a hiatal hernia.  The evidence of record does 
not show a diagnosis of a hiatal hernia until January 2004, 
21 years after the Veteran's separation from service.  At 
that time, a portable chest X-ray showed a stable soft tissue 
density projecting over the distal esophagus, which was felt 
to probably represent a hiatal hernia.  However, no medical 
evidence has been presented linking this disability to 
service in any way.  With no medical evidence of record dated 
any earlier than 21 years after the Veteran's separation from 
service showing a diagnosis of or treatment for, a hiatal 
hernia, and with no medical evidence having been presented 
which indicates that the Veteran's current hiatal hernia is 
related to service in any way, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for a hiatal hernia.

Additionally, the Board finds that, when taking into account 
all relevant evidence, service connection on a direct basis 
is not warranted for a back condition.  Initially, the Board 
points out that the only back pain the Veteran complained of 
in service was related to her kidney dysfunction, for which 
she is service connected.  The Veteran's service treatment 
records, to include her separation examination, show no 
findings of an actual back disability.  Subsequent to 
service, the medical evidence of record does not show any 
findings of a back disability until January 2002, nearly 19 
years after her separation from service, when the Veteran was 
found to have spondylotic changes predominately involving C6-
C7.  The Veteran was not found to have a lumbar spine 
disability until 2004, 21 years after her separation from 
service.  She eventually underwent surgery in 2005 for a cyst 
of her lumbar spine.  However, no medical evidence has been 
presented linking these disabilities to service.  With no 
medical evidence of record dated any earlier than 19 years 
after the Veteran's separation from service showing a 
diagnosis of or treatment for, any chronic back disability, 
and with no medical evidence having been presented which 
indicates that the Veteran's current back disabilities are 
related to service in any way, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for a back disability.

Finally, the Board finds that, when taking into account all 
relevant evidence, service connection on a direct basis is 
not warranted for ASHD.  In this regard, the Board notes that 
there is no medical evidence of record indicating that the 
Veteran has, at any time, before, during, or after service, 
been diagnosed with ASHD.  The Veteran does have a current 
diagnosis of hypertension, for which she is service 
connected, but, a thorough review of the medical evidence of 
record fails to show any treatment for, or diagnosis of ASHD.  
Incumbent on a grant of service connection is a finding that 
the Veteran has the disability for which service connection 
is claimed.  With no finding that the Veteran has ever been 
given a diagnosis of ASHD, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for ASHD.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (without a disability, there can be no entitlement to 
compensation).   

The Board notes that the Veteran has contended on her own 
behalf that her hiatal hernia, back condition, and claimed 
ASHD are related to her military service.  While the Veteran 
is competent to testify as to her symptomatology, she is not 
competent or qualified, as a layperson, to render a diagnosis 
or an opinion concerning medical causation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Therefore, as there is no competent and 
probative evidence linking any of these claimed disabilities 
to any disease, injury, or incident of service, service 
connection for such disabilities is not warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against all these claims.  As such, that doctrine 
is not applicable in the instant appeal, and her claims must 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

An increased rating for status post left nephrectomy with 
residual scars currently evaluated as 60 percent disabling, 
is denied.

An increased rating for hypertension, currently evaluated as 
10 percent disabling prior to March 22, 2005, and as 20 
percent disabling from March 22, 2005, is denied.

Service connection for a hiatal hernia is denied.

Service connection for a back condition is denied.

Service connection for arteriosclerotic heart disease is 
denied.



____________________________________________
A.	JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


